Notice of Pre-AIA  or AIA  Status

        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Priority

         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

        The references cited on a Form PTO 1449 have been considered.

Specification

         The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent


Claims 1-2, 5-9, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US Pat. 7,185,976).

          Inoue et al. disclose in Figures 1-15 an inkjet recording apparatus comprising:

          Regarding claims 1, 14 and 17, an ink tank including: an ink chamber (50) that stores ink (ink) to be supplied to a printhead (20) configured to eject the ink (Figure 2);
 an injection port (unmarked injection port that contains an element 51) through which the ink is injected into the ink chamber (50) (Figure 2); 
a first shape portion (153,153A) formed near the injection port (Figure 2); and 
a flow channel member (151) configured to be disposed inside the injection port and form a channel (53) through which the ink is injected into the ink chamber (50); wherein the ink is injected to the ink chamber (50) from an ink supply container (10) which includes: an outlet port (unmarked injection port that contains elements 17A-17B) configured to be inserted into the injection port (unmarked injection port that contains an element 51) and configured for the ink to flow through (Figure 3); and a second shape portion (a left side wall 15) formed near the outlet port and configured to engage the first shape portion (153A), the flow channel member (51) is displaceable in a direction intersecting an inserting direction of inserting the outlet port into the injection port, and the ink supply container (10) is fixed to the ink tank (50) by engagement between the second shape portion (153A) and the first shape portion (15) (Figures 3, column 14, lines 28-39) .
           Regarding claims 2 and 15, wherein the first shape portion (153, 153A) forms a recess, and the second shape portion (a left side wall 15) forms a protrusion (Figure 2).
          Regarding claim 5, wherein the ink supply container (10) includes an openable and closable valve (17) disposed inside the outlet port, the valve is configured to open to inject the ink by the flow channel member (51) when the first shape portion engages the second shape portion, and the valve (17) is configured not to open and the ink is not able to be injected when the first shape portion does not engage the second shape portion (Figures 1-2).

          Regarding claims 7, wherein when the outlet port (unmarked injection port that contains elements 17A-17B) is inserted into the injection port (unmarked injection port that contains an element 51) and the flow channel member (51) separates the displaceable member (17B) from the elastic member (17A) against an urging force of the urging member (17C), the valve opens (Figures 1-2).
          Regarding claims 8, wherein an inner diameter of the through hole (unmarked through hole that contains an element 17B) is smaller than an outer diameter of the flow channel member (51) (Figure 2).
          Regarding claims 9, wherein the flow channel member (51) includes: a first channel (53) through which the ink flows from the ink supply container (10) to the ink chamber (50); and a second channel (54) through which air flows from the ink chamber (50) to the ink supply container (10) (Figure 3).
          Regarding claims 11, wherein the ink tank (50) is fixed to a main body of the ink jet printing apparatus (150) (Figures 1-2 and 15). Regarding claims 13, wherein the engagement between the second shape portion (a left side wall 15) and the first shape portion (153, 153A) enables the ink supply container to stand by itself (Figures 1-2).
          Regarding claims 18, wherein the engagement between the second shape portion (a left side wall 15) and the first shape portion (153, 153A) enables the ink supply container (10) to stand (Figures 1-2).
          Regarding claims 20, an openable and closable valve (17) disposed inside the outlet port, wherein the valve is configured to open so as to inject the ink by the flow channel member (51) when the first shape portion (153, 153A) engages the second shape portion (a left side wall 15), and the valve (17) is configured not to open and the ink is not able to be injected when the first shape portion does not engage the second shape portion (Figures 1-2).

                                             Claim Rejections - 35 USC § 103 

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pat. 7,185,976) in view of Fukasawa et al. (US Pat. 10,618,292).

            Inoue et al. disclose the basic features of claimed invention as stated above but do not disclose a cap that is configured to cap the injection port; and wherein the second shape portion engages the first shape portion of an ink tank storing the same type of the ink as that stored in the ink supply container, and the second shape portion does not engage the first shape portion of an ink tank storing a type of the ink different from that stored in the ink supply container.

           Fukasawa et al. disclose in Figures 6-7, 9-14, 17 and 25-26 an ink jet printer comprising:

           Regarding claim 12, a cap (39) configured to cap the injection port (49) (Figures 6-7).
           Regarding claim 4 and 19, wherein the second shape portion (123) engages the first shape portion (59) of an ink tank (10) storing the same type of the ink as that stored in the ink supply container (62), and the second shape portion (123) of the ink supply container (62), does not engage the first shape portion (59) of an ink tank (10) storing a type of the ink different from that stored in the ink supply container (62) (Figures 9-10 and 25-26, paragraph 121)



Citation of Pertinent Prior Art

            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references (US Pat. 7,192,126; US Pub. 2017/0043586) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention. These references should be reviewed.

Allowable Subject Matter

          Claims 3 and 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an ink jet printing apparatus comprising a first shape portion that includes a cross section at a downstream side in an insertion direction and a cross section, at an upstream side in the insertion direction, which is smaller than the cross section at the downstream side in the combination as claimed.

          Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink jet printing apparatus comprising an ink tank that includes a pressing member with a snap-fit configuration disposed inside a first shape portion, and an ink supply container includes a recess that engages the pressing member in the state of the first shape portion and the second shape portion engaging each other in the combination as claimed.

CONCLUSION 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/ANH T VO/Primary Examiner, Art Unit 2853